     5:20-cv-03330-KDW             Date Filed 04/09/21   Entry Number 18        Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                 ORANGEBURG DIVISION

JOHN ROBERT RICHEY,                           )   Civil Action No. 5:20-cv-03330-KDW
                                              )
                      Plaintiff,              )
                                              )
             v.                               )
                                              )
ANDREW SAUL,                                  )
Commissioner of the Social Security           )
Administration,                               )
                                              )
                      Defendant.              )


                                             ORDER

       AND NOW, this 9th day of April, 2021, upon consideration of the Defendant's

Unopposed Motion to Remand and any response thereto, it is hereby ORDERED that the

Defendant’s motion is granted and this action is remanded to the Commissioner for further

evaluation under the fourth sentence of 42 U.S.C. § 405(g).

       IT IS SO ORDERED.




April 9, 2021                                                 Kaymani D. West
Florence, South Carolina                                      United States Magistrate Judge
